                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 CALVIN CARTER,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:20-cv-01115
                                                   )
 NICHOLAS W. KULP,                                 )
                                                   )
        Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

       Calvin Carter, a pretrial detainee in the custody of the Davidson County Sheriff’s Office in

Nashville, Tennessee, has filed a pro se civil rights Complaint under 42 U.S.C. § 1983 (Doc. No.

1), and has paid the filing fee. (See Doc. No. 3). The Complaint is before the Court for initial

review under the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915A.

I.     Section 1983 and PLRA Standards

       Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 creates a cause of action against any person who, acting under color

of state law, deprives an individual of any right, privilege or immunity secured by the Constitution

or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012). Thus, to state a

Section 1983 claim, Plaintiff must allege two elements: (1) a deprivation of rights secured by the

Constitution or laws of the United States, and (2) that the deprivation was caused by a person

acting under color of state law. Carl v. Muskegon Cnty., 763 F.3d 592, 595 (6th Cir. 2014).

       Pursuant to Section 1915A, the Court must screen any prisoner complaint in order to

identify cognizable claims, and must dismiss the complaint, or any portion thereof, if it is facially

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary




      Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 1 of 7 PageID #: 15
relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A. Review of whether

the Complaint states a claim upon which relief may be granted asks whether it contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face,” such that it

would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill v. Lappin,

630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and must take all well-pleaded factual allegations as true. Tackett v. M & G

Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

However, pro se litigants are not exempt from the requirements of the Federal Rules of Civil

Procedure, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim

which [a plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608,

613 (6th Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975)).

II.       Review of the Complaint

          A.     Allegations and Claims

          Plaintiff brings this action against Detective Nicholas W. Kulp of the Metropolitan

Nashville Police Department (MNPD) for his role in Plaintiff’s 2015 arrest and subsequent

detention. He sues Detective Kulp in his official capacity only. (See Doc. No. 1 at 2).



                                                   2

      Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 2 of 7 PageID #: 16
        Plaintiff alleges that he was wrongfully accused of murder after he shot and killed one of

two intruders who entered his apartment and attacked him on April 4, 2015. (Id. at 5). When police

arrived at the scene, Plaintiff was arrested and searched by Officer Ronan, who then transported

Plaintiff to MNPD’s North Precinct where he was interrogated by Detective Kulp and Detective

Andrew Davis. (Id. at 5, 7). Plaintiff was under the influence of drugs and alcohol during this

interrogation, but was able to tell the detectives his side of the story, as follows: “I was defending

myself, and my home against intruders, and two of the assailants [were] pulling their[ ] guns out

on me inside my apartment. So, I shot one of the intruders for fear of my life[,] [w]hile the invader

was making another attempt to assault me.” (Id. at 7). Plaintiff alleges that Detective Kulp did not

believe his story, which “didn’t match the witnesses (sic) account.” (Id.) Plaintiff alleges that there

were no additional witnesses to the shooting. (Id.)

        Detective Davis then ordered another officer to transport Plaintiff to the Criminal Justice

Center, where he was booked on a first-degree murder charge. (Id.) The second intruder, Jermaine

Simmons, gave a false statement to a different MNPD detective, but never testified against Plaintiff

in court. (Id. at 7–8). Plaintiff alleges that Detective Kulp used “deception” and “trickery” to make

a false arrest and to proceed with the murder charge against Plaintiff, despite lacking probable

cause “[d]ue[ ] to the witnesses (sic) misleading statements did not add up to the crime scene

evidence.” (Id. at 8). He claims that Assistant District Attorney General Deborah Housel should

not be able to prosecute him because of his statutory right to self-defense, and that the proceedings

against him violate various provisions of the federal and state constitutions. 1 (Id.) Plaintiff



1
 The Court takes judicial notice of Plaintiff’s prior filing in this district, against Housel and Judge Monte
Watkins, in which Plaintiff unsuccessfully sought relief after Judge Watkins allegedly denied his fifth court-
appointed attorney’s speedy trial motion on grounds that Plaintiff had fired too many prior attorneys to be
entitled to speedy trial relief. Carter v. Watkins, et al., No. 3:19-cv-00965, Doc. No. 3 (M.D. Tenn. Jan. 7,
2020) (Trauger, J.).
                                                      3

      Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 3 of 7 PageID #: 17
concludes his statement of allegations with the following: “I been incarcerated for 5 years, and 8

months. I been discriminated against in the justice system. I been denied effective representation

by the court. My trial is marked by racial bias or prosecutorial misconduct etc.” (Id.)

       As relief, Plaintiff seeks an award of six million dollars “for false imprison[ment], pain and

suffering,” “oppressive pre-trial incarceration,” and “illegal confinement.” (Id. at 6).

       B.      Analysis

       The Complaint alleges both false arrest and false imprisonment. “False arrest and false

imprisonment overlap; the former is a species of the latter.” Wallace v. Kato, 549 U.S. 384, 388

(2007). False imprisonment is detention without legal process; it therefore ends, and the statute of

limitations for a false imprisonment claim under Section 1983 begins to run, “once the victim

becomes held pursuant to such process—when, for example, he is bound over by a magistrate or

arraigned on charges.” Id. at 389. A one-year statute of limitations applies to actions brought in

this Court under Section 1983. Tenn. Code Ann. § 28-3-104(a)(1) (establishing one-year statute of

limitations for actions for false imprisonment and for actions brought under the federal civil rights

statutes); Chase v. White, No. 3:16-cv-01576, 2016 WL 7210155, at *5, 7–8 (M.D. Tenn. Dec. 13,

2016) (applying § 28-3-104(a) to false arrest and imprisonment claims under § 1983). Any claim

to damages based on Plaintiff’s arrest and imprisonment in 2015, prior to the institution of legal

process against him, is therefore time-barred. See id.

       After legal process is instituted, “unlawful detention forms part of the damages for the

‘entirely distinct’ tort of malicious prosecution, which remedies detention accompanied, not by

absence of legal process, but by wrongful institution of legal process.” Wallace, 549 U.S. at 390.

The Complaint in this case suggests that the decision to charge Plaintiff with first-degree murder

was made by Detective Kulp based on unreliable witness statements, without probable cause.



                                                  4

     Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 4 of 7 PageID #: 18
These allegations may be liberally construed as asserting a claim of unconstitutional, malicious

prosecution. See Chase, 2016 WL 7210155, at *8 (“[A]ctions giving rise to a malicious

prosecution claim under state and federal law are . . . distinct from those relating to . . . false arrest

and false imprisonment,” in that malicious prosecution actions are “grounded in the decision to

prosecute.”). To state a colorable malicious prosecution claim under Section 1983, Plaintiff must

allege that: “(1) the defendant “made, influenced, or participated in the decision to prosecute”; (2)

the government lacked probable cause; (3) the proceeding caused the plaintiff to suffer a

deprivation of liberty; and (4) the prosecution ended in the plaintiff's favor.” Lester v. Roberts,

986 F.3d 599, 606 (6th Cir. 2021) (quoting Jones v. Clark Cnty., 959 F.3d 748, 756 (6th Cir.

2020)). Because “a malicious-prosecution claim is not available before the favorable termination

of criminal proceedings, . . . the limitations period for such a claim [does not] begin until the

favorable termination of [those] proceedings.” King v. Harwood, 852 F.3d 568, 579 (6th Cir.

2017).

         While the Court has the power, in a civil case that is dependent upon the outcome of a

pending or anticipated criminal trial, “to stay the civil action until the criminal case or the

likelihood of a criminal case is ended,” Wallace, 549 U.S. at 393–94, 2 the Complaint in this case

suffers from an additional defect that requires it to be dismissed rather than stayed. Namely, the

Complaint asserts claims of constitutional deprivations and substantial damages against a

municipal employee in his official capacity, but it does not allege that any unconstitutional actions

of that employee were taken pursuant to a municipal policy or custom.

         Plaintiff’s official-capacity suit against Detective Kulp is tantamount to a suit against

Kulp’s municipal employer, the City of Nashville. See, e.g., Monell v. Dep’t of Soc. Servs. of City


2
  If the criminal case ends in conviction, the stayed civil suit is then subject to dismissal if it would impugn
that conviction, under the rule of Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).
                                                       5

      Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 5 of 7 PageID #: 19
of New York, 436 U.S. 658, 690 n.55 (1978) (finding that “official-capacity suits generally

represent only another way of pleading an action against an entity of which an officer is an agent”).

“To successfully plead an official capacity claim against a municipal employee or entity, a plaintiff

must: 1) identify a . . . policy or custom; 2) connect that policy or custom to the municipality; and

3) show that execution of that policy or custom caused the particular injury.” Jarvis v. Marcum,

77 F. App’x 308, 310 (6th Cir. 2003) (citing, e.g., Garner v. Memphis Police Dep’t, 8 F.3d 358,

364 (6th Cir. 1993)).

       Liberally construed, the Complaint alleges that Plaintiff’s injury was caused by Kulp’s

decision to pursue charges against him based on the conflict between his story about the shooting

at his apartment and that of another witness, despite the fact that the witness’s “misleading

statements did not add up to the crime scene evidence.” (Doc. No. 1 at 7–8). The Complaint fails

to identify any municipal policy or custom that motivated Kulp’s decision. Because

“[m]unicipalities are not . . . liable for every misdeed of their employees and agents,” but only

those misdeeds fairly attributable to the municipal government, Garner, 8 F.3d at 363, and Plaintiff

does not identify any municipal policy or custom executed by Kulp that caused a violation of his

constitutional rights, dismissal of the Complaint against Kulp is proper. Jarvis, 77 F. App’x at 310;

see also Brookens v. United States, 981 F. Supp. 2d 55, 64 (D.D.C. 2013) (“A complaint that does

not sufficiently allege harm caused by a municipality’s policy or custom fails to allege a necessary

element of liability under § 1983, and that claim must be dismissed.”) (citation and internal

quotation marks omitted).




                                                 6

     Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 6 of 7 PageID #: 20
III.    Conclusion

        For these reasons, this action is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915A(b)(1), for failure to state a claim on which relief may be granted. The dismissal is

without prejudice to Plaintiff’s ability to file an action for malicious prosecution at the proper time.

        The Court CERTIFIES that any appeal from the dismissal of this action would not be

taken in good faith. 28 U.S.C. § 1915(a)(3).

        This is the final order in this action. The Clerk SHALL enter judgment. Fed. R. Civ. P.

58(b)(1).

        IT IS SO ORDERED.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   7

       Case 3:20-cv-01115 Document 4 Filed 03/19/21 Page 7 of 7 PageID #: 21
